FILE COPY




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                             December 1, 2022

                                           No. 04-22-00753-CV

                         IN RE JUNIPER VENTURES OF TEXAS, LLC

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        After consideration, we GRANT real party in interest’s Unopposed First Motion for
Extension of Time to File Brief of Real Party in Interest, Josefa Delgadillo. Real party in
interest’s response is due on or before December 13, 2022.

           It is so ORDERED on December 1, 2022.


                                                                                     PER CURIAM



           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1This proceeding arises out of Cause No. 2021CI17726, styled Josefa Jara Delgadillo vs. Juniper Ventures of
Texas, LLC d/b/a Fischer's Neighborhood Market #21, pending in the 288th Judicial District Court, Bexar County,
Texas, the Honorable Cynthia Marie Chapa presiding.